929 F.2d 693Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James D. LEE, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-2861.
United States Court of Appeals, Fourth Circuit.
Argued May 11, 1990.Decided April 2, 1991.Opinion Published per Order of Aug. 12, 1991.

1
SEE 945 F.2d 687.